Case 2:19-cv-00496-JRS-DLP Document 38 Filed 07/28/20 Page 1 of 6 PageID #: 145




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

 TOMMY FLEEK,                                    )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 2:19-cv-00496-JRS-DLP
                                                 )
 WHITEPAGES, INC.,                               )
 ROB ALGARD,                                     )
                                                 )
                            Defendants.          )

                                          Order

    Defendant Whitepages, Inc. moves for dismissal for lack of personal jurisdiction

 under Rule 12(b)(2), or for failure to state a claim under Rule 12(b)(6). (Def.’s Mot.

 Dismiss, ECF No. 13.) Plaintiff Tommy Fleek, proceeding pro se, has filed several

 memoranda, (ECF Nos. 15, 16, 18, 19, 23, 24, 37), which the Court construes,

 collectively, as Fleek's response in opposition to Whitepages's motion. See Parker v.

 Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017) ("[a] trial court is

 obligated to liberally construe a pro se plaintiff’s pleadings"). Because Fleek's filings,

 considered together, do not amount to a prima facie showing of personal jurisdiction,

 the Court dismisses Fleek's complaint without reaching the merits of Whitepages's

 Rule 12(b)(6) argument.

    Fleek alleges that his wife received an email from Whitepages listing Fleek's

 address and inviting her to "check out new information" on Fleek. (Compl. ¶ 3, ECF

 No. 1-1.) Fleek alleges claims for negligence, invasion of privacy, and identity theft,

 seeking $50 million in damages. (Compl. ¶¶ 5–6.) Whitepages argues that this Court

                                             1
Case 2:19-cv-00496-JRS-DLP Document 38 Filed 07/28/20 Page 2 of 6 PageID #: 146




 lacks personal jurisdiction because neither general nor specific jurisdiction lies in

 Indiana. (Def.'s Mem. Supp. Mot. Dismiss 6–10, ECF No. 14.)

    In support, Whitepages submits the Declaration of Eric Meixner, Whitepages's

 Vice President of Advertising Operations.        (Meixner Decl. ¶ 2, ECF No. 13-1.)

 Meixner testifies that Whitepages is incorporated in Delaware, with its headquarters

 and principal place of business in Seattle, Washington. (Id. ¶¶ 6–7.) Meixner's

 declaration further indicates that the email received by Fleek's wife was an alert

 generated by Whitepages's report monitoring service, which sends such alerts when

 there have been updates on background reports that the user previously purchased.

 (See id. ¶ 5.) Fleek offers no evidence to controvert Meixner's testimony. (The only

 purported evidence Fleek submits is a document stating that Hulk Hogan was

 awarded $32 million for violation of his privacy. (See ECF No. 28.) That document

 is neither evidence nor pertinent to personal jurisdiction.)

    Courts are powerless to adjudicate claims in the absence of personal jurisdiction.

 Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999). This Court has personal

 jurisdiction over Whitepages only if the Court's exercise of personal jurisdiction is

 consistent with the Constitution's Due Process Clause. Advanced Tactical Ordnance

 Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 800 (7th Cir. 2014);

 LinkAmerica Corp. v. Cox, 857 N.E.2d 961, 967 (Ind. 2006). The exercise of personal

 jurisdiction is consistent with due process only if the defendant has "certain minimum

 contacts" with Indiana "such that the maintenance of the suit does not offend

 'traditional notions of fair play and substantial justice.'" Int'l Shoe Co. v. Washington,



                                             2
Case 2:19-cv-00496-JRS-DLP Document 38 Filed 07/28/20 Page 3 of 6 PageID #: 147




 326 U.S. 310, 316 (1945); Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338

 F.3d 773, 779 (7th Cir. 2003).

    When faced with a Rule 12(b)(2) motion, the plaintiff bears the burden of making

 a prima facie showing of personal jurisdiction over the defendant. Matlin v. Spin

 Master Corp., 921 F.3d 701, 705 (7th Cir. 2019). Here, Whitepages has submitted

 evidence opposing the Court's exercise of personal jurisdiction, so, to survive the

 motion to dismiss, Fleek must similarly submit affirmative evidence supporting the

 exercise of personal jurisdiction. Id.

    Personal jurisdiction can be "'general' (sometimes called 'all-purpose') or 'specific'

 (sometimes called 'case-linked')." Bristol-Myers Squibb Co. v. Superior Court of Cal.,

 137 S. Ct. 1773, 1780 (2017). General jurisdiction over a corporation exists only in

 those states where the corporation is "essentially at home": its state of incorporation

 and its principal place of business. Kipp v. Ski Enter. Corp. of Wisc., 783 F.3d 695,

 697 (7th Cir. 2015).       Meixner's uncontroverted declaration establishes that

 Whitepages is incorporated in Delaware, and that its principal place of business is in

 Washington.     Accordingly, Whitepages is not subject to general jurisdiction in

 Indiana, and only specific jurisdiction is at issue.

    The first inquiry for specific jurisdiction is whether the defendant’s activity can be

 characterized as "purposefully directed" at the forum state. Curry v. Revolution

 Labs., LLC, 949 F.3d 385, 398 (7th Cir. 2020). Purposeful direction may be shown by

 evidence that the defendant’s actions, even if initiated outside of the forum state,

 nevertheless were directed at the forum state.         Id.   The Supreme Court has



                                             3
Case 2:19-cv-00496-JRS-DLP Document 38 Filed 07/28/20 Page 4 of 6 PageID #: 148




 emphasized that this analysis focuses on "the defendant’s contacts with the forum

 State itself, not the defendant’s contacts with persons who reside there." Walden v.

 Fiore, 571 U.S. 277, 285 (2014). This requirement also applies to websites accessible

 within the forum state: "If the defendant merely operates a website, even a 'highly

 interactive' website, that is accessible from, but does not target, the forum state, then

 the defendant may not be haled into court in that state without offending the

 Constitution." be2 LLC v. Ivanov, 642 F.3d 555, 559 (7th Cir. 2011). The purposeful

 direction test protects defendants from being haled into court based on contacts that

 result solely from the unilateral activity of the plaintiff. See Burger King Corp. v.

 Rudzewicz, 471 U.S. 462, 474 (1985); Curry, 949 F.3d at 396.

    Here, Fleek's claims fail to pass even this first inquiry, because Fleek does not

 allege any facts showing that Whitepages "purposefully directed" activity at Indiana.

 The only allegation of Whitepages's activity in Indiana is the email that Fleek's wife

 received from Whitepages about Fleek's address.             (Meixner's uncontroverted

 declaration establishes that Whitepages acquires its data listings from public records

 and third-party providers, so the email is the only suit-related conduct at issue.

 (Meixner Decl. ¶ 4.)) Meixner's declaration further establishes that the email was a

 report monitoring alert generated as a result of Fleek's wife's purchase of a

 background report, and that purchases of Whitepages's products and services in

 Indiana make up less than two percent of its typical monthly billing. (Meixner Decl.

 ¶¶ 5, 14.) Based on the allegations of the complaint and the uncontroverted evidence,

 Whitepages's suit-related contacts with Indiana resulted from Fleek's wife's



                                            4
Case 2:19-cv-00496-JRS-DLP Document 38 Filed 07/28/20 Page 5 of 6 PageID #: 149




 unilateral action, and not from any purposeful direction or targeting by Whitepages.

 Thus, this Court does not have specific jurisdiction over Whitepages.

    Lacking personal jurisdiction over Whitepages, the Court cannot proceed further.

 See Ruhrgas AG, 526 U.S. at 584 ("Personal jurisdiction, too, is 'an essential element

 of the jurisdiction of a district . . . court,' without which the court is 'powerless to

 proceed to an adjudication.'") (quoting Employers Reinsurance Corp. v. Bryant, 299

 U.S. 374, 382 (1937)). Fleek's complaint must be dismissed.

                                      Conclusion

    Because Fleek has not made a prima facie showing of personal jurisdiction, the Court

 grants Whitepages's Rule 12(b)(2) Motion (ECF No. 13) and dismisses Fleek's

 complaint without prejudice for lack of personal jurisdiction. Fleek’s various motions

 (ECF Nos. 15, 16, 18, 19, 23, 24, 37) are denied. The Magistrate Judge’s Report and

 Recommendation (ECF No. 30), now moot, is terminated. Final judgment will be entered

 separately.



       SO ORDERED.


       Date: 7/28/2020




                                            5
Case 2:19-cv-00496-JRS-DLP Document 38 Filed 07/28/20 Page 6 of 6 PageID #: 150




 Distribution:

 TOMMY FLEEK
 410 E. 2nd Street
 Russellville, IN 46175

 Venkat Balasubrmani
 Focal PLLC
 venkat@focallaw.com

 John D. Cross
 MERCER BELANGER, P.C.
 jcross@fitzwatermercer.com

 Stacia Lay
 Focal PLLC
 stacia@focallaw.com




                                      6
